         Case 2:18-cr-00166-JAD-NJK Document 54 Filed 06/26/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-00166-JAD-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.                                               ECF No. 53
 6
     CODY SAWYER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

11   Monday, June 29, 2020, at 11:00 a.m., be vacated and continued to August 4, 2020, at 11:00

12   a.m.

13          DATED this 26th day of June, 2020.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
